Citation Nr: 1517063	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-18 446	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines

THE ISSUES

1.  Entitlement to service connection for a dental disorder for Department of Veterans Affairs (VA) dental outpatient treatment purposes.  

2.  Entitlement to Class IV VA dental outpatient treatment.  

3.  Entitlement to automobile and adaptive equipment or adaptive equipment only.  

4.  Entitlement to special monthly compensation based on need for regular aid and attendance (SMC A&A).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service from July 1998 to April 30, 2008.  

This matter came before the Board of Veterans' Appeals (Board) from an October 2012 rating decision in of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In pertinent part, a February 2010 rating decision denied a rating in excess of 10 percent for an adjustment disorder, with anxiety and depressed mood; reduced a 10 percent rating for a lumbar strain to a noncompensable rating effective May 26, 2009, and confirmed and continued a January 2009 denial of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  The Veteran appealed these actions in a March 2010 Notice of Disagreement (NOD).  

An August 2011 rating decision granted an increase in the service-connected psychiatric disorder, recharacterized as post-traumatic stress disorder (PTSD) with adjustment disorder with anxiety and depressed mood from 10 percent to 50 percent, effective February 8, 2011.  

The Veteran withdrew the claim for an increased rating for service-connected psychiatric disability at a February 27, 2012, Informal Conference before a Decision Review Officer (DRO) in Manila.  

A March 2012 rating decision granted a 30 percent rating for the service-connected psychiatric disorder, effective May 1, 2008 (day following service discharge, based on findings of VA examination in March 2, 2008), and assigned an evaluation of 70 percent from May 26, 2009, based on VA treatment records.  The 10 percent rating for a lumbar strain was reinstated and a 40 percent rating therefor was assigned from March 8, 2012, based on findings of VA examination of March 8, 2012.  Also, a TDIU rating was granted effective May 1, 2008, the day after his service discharge and the date he met the schedular criteria under 38 C.F.R. § 4.16, until September 17, 2009 (the day before a combined 100 percent scheduler rating became effective).  

The Veteran was notified by RO letter of April 18, 2012, that this constituted a full grant of the benefits sought on appeal.   His attention was drawn to an enclosed VA Form 21-8760, "Additional Information for Veterans with Service-Connected Permanent and Total Disability" which stated therein that "Veterans who have a permanent and total, service-connected disability may be entitled to free dental treatment.  You may contact the nearest VA medical center for assistance."  

In June 2012 the Veteran filed his claim for entitlement to VA dental outpatient treatment.  A July 31, 2012, Report of Contact reflects that the Veteran requested that his claim for dental treatment be referred to the appropriate VA outpatient clinic.  

A June 2013 rating decision reduced the 40 percent rating for lumbar strain to 20 percent effective January 31, 2013 (date of VA examination showing improvement), but the combined rating remained 100 percent.  

A December 2014 rating decision deferred adjudication of entitlement to SMC by reason of being housebound (HB), and deferred adjudication of a claim for an increased rating for lumbar strain with levoscoliosis and dextroscoliosis.  Thus, these matters are not before the Board.  

After perfecting this appeal, in May 2014 the Veteran requested that his appeal be withdrawn.  However, when he subsequently inquired, the RO informed him that that appeal was still open and he requested that the appeal continue.  Accordingly, the Board finds that the Veteran did not withdraw this appeal.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record. 

A February 2015 Report of Contact states that the Veteran had moved to the state of Florida and has requested that the entire claims folder be transferred to the St. Petersburg VARO. 

The issues of entitlement to automobile and adaptive equipment or adaptive equipment only, and to SMC A&A are addressed in the REMAND portion of the decision below and are REMANDED.


FINDINGS OF FACT

1.  The Veteran does not have a dental condition or disability, to include periodontal disease and extracted teeth, which resulted from combat wounds or other service trauma; and the Veteran does not meet the requirements for service connection for a dental disorder for the limited purpose of receiving VA outpatient treatment.  

2.  The Veteran was in receipt of a total disability rating based on individual unemployability due to service-connected disabilities from May 1, 2008, to September 17, 2009, and since September 18, 2009, he has been in receipt of a combined 100 percent disability rating and, as such, he is entitled to Class IV VA dental outpatient treatment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a dental disorder, for purposes of VA dental outpatient treatment, have not been met.  38 U.S.C.A. § 1110, 1721 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2014).  

2.  The criteria for entitlement to Class IV VA dental outpatient treatment are met.  38 U.S.C.A. § 1721 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA a duty to provide notice and assistance.  The notice provisions include informing a claimant of respective evidentiary gathering duties, i.e., what VA will seek to provide and what the claimant is expected to provide.  There is also obligation, upon receipt of a complete or substantially complete application for benefits, to notify claimants what information or evidence, medical or lay, is needed for claim substantiation.  38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

Here, the RO provided the Veteran with notice of the elements required for service connection and of the respective evidence gathering duties by letter in July 2012, prior to the initial October 2012 adjudication which is appealed.  Accordingly, the Board finds that the duty to notify has been satisfied in this case.  

As to the duty to assist, the Veteran's service treatment records (STRs), including service dental records, and VA treatment records are on file.  Private dental records are also on file.  Records from the Social Security Administration (SSA) are on file.  The Veteran has not indicated, and the evidence of record does not otherwise suggest, that there are any outstanding records.  Accordingly, the Board finds that it is no obligated to search for any additional records.  

Also, while the Veteran declined to testify in support of his appeal, the Board finds that he has had the opportunity to meaningfully participate in the adjudication of his appeal.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error of law or fact that precludes the Board from adjudicating the issues on appeal. 

Background

The examination for entrance into service found no dental abnormality.  Shortly after entering active service, in July 1998, the Veteran's wisdom teeth were extracted.  During service, crowding of his anterior teeth was noted.  He was treated for gingivitis on several occasions.  On dental examination in April 2008 it was reported that he had moderate generalized bone loss, and at that time he was again treated for gingivitis.  

VA CAPRI records (in Virtual VA) show that in January 2012 the Veteran denied having current problems with his teeth. 

On file is a report of an August 2012 private dental evaluation which reflects that the Veteran had mild to moderate calcular deposits and gingivitis.  He had dental caries due to abrasions of teeth numbers 13, 14, 15, 16, 24, 25, and 26.  There was severe gingival recession of tooth number 13.  As to orthodontic findings, both the maxillary and mandibular arches were very narrow, and he had crowding of his teeth due to narrow arches.  It was stated that after restorative and periodontal treatment, it was recommended that he have orthodontic treatment which would help address severe gingivitis recession on some areas of his teeth and this would probably even help as to his frequent (nonservice-connected) migraine episodes.  

Service connection for a dental disorder for VA outpatient treatment purposes

Law and Regulations

Missing teeth may be compensable for rating purposes under Diagnostic Code 9913, which governs loss of teeth due to loss of substance of body of maxilla or mandible without loss of continuity.  However, the note underlying that particular diagnostic code provides for compensation only for "bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150; Diagnostic Code 9913; see also Simmington v. West, 11 Vet. App. 41 (1998).  

In determining service connection for treatment purposes, VA considers each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, a determination will be made as to whether a defective, missing, or diseased tooth, or diseased periodontal tissue, is due to a combat wound or other service trauma or whether the Veteran was interned as a prisoner of war.  See 38 C.F.R. § 3.381(a) and (b).  

The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition without the usual restrictions of timely application and one-time treatment.  See 38 C.F.R. § 17.161(c).  

The condition of teeth and periodontal tissues at the time of entry into active duty must be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  See 38 C.F.R. § 3.381(c).  

The following principles apply to dental conditions noted at entry and treated during service: (1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service; (2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service; (3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service. However, new caries that developed 180 days or more after such a tooth was filled will be service-connected; (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service; (5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service; (6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service.  See 38 C.F.R. § 3.381(d).  The following will not be service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service. Additionally, it is important to note that teeth extracted because of chronic periodontal disease will be service connected only if they were extracted after 180 days or more of active service.  See 38 C.F.R. § 3.381(e). 

VA's governing laws and regulations define various categories of eligibility for outpatient dental treatment, to include Veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental condition, provided they apply for treatment within a year after service (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a prisoner of war (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost at any point in service prior to the last qualifying period of active duty (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to impair or aggravate an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.A. § chapter r 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381; see also Byrd v. Nicholson, 19 Vet. App. 388, 393 (2005), 38 U.S.C.A. § 1712.  Acute periodontal disease will not be considered service connected for treatment purposes.  See 38 C.F.R. § 3.381(e).  

Therapeutic and restorative dental treatment - for example, fillings, bridges, and extractions - almost always involves physical impact of the teeth. However, the intended effect of dental treatment performed in service, including extractions of teeth, is not considered dental trauma as the term is defined in 38 C.F.R. §§ 3.381 and 17.161 (and formerly in § 17.123(c)).  In a precedent opinion VA's General Counsel held that dental treatment of teeth, even extractions, during service did not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed.Reg. 15,566 (1997).  The Board is bound by this determination.  38 U.S.C.A. § 7104(c); Smith v. West, 11 Vet. App. 134 (1998).  

Analysis

Initially, the Board notes that the Veteran has not actually claimed entitlement to VA dental outpatient treatment on the basis of having a dental condition which is related to military service.  Rather, after having been awarded a TDIU rating he received a packet of information which indicated that he might be eligible for VA dental treatment on that basis, and it is on this basis that he has pursued this appeal.  

Also, the Board notes that the Veteran was informed that if he sought VA dental outpatient treatment he should apply to the Veterans Health Administration (VHA).  Nevertheless, the RO has adjudicated the claim of entitlement to service connection for a dental disability for the purpose of VA outpatient treatment.  As to this, the Board must note that the Court has determined that a claim for compensation for a dental disability is also a claim for entitlement to VA dental outpatient treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  

Here, because of the crowding of his teeth, the Veteran's four wisdom teeth were removed within a few weeks of having entered active service in July 1998.  There is no evidence that he thereafter developed additional dental pathology and no other teeth were extracted during service.  

While the Veteran's STRs and dental records show he had gingivitis and moderate calculus while in the military, there is no suggestion much less evidence that he suffered any service trauma to his teeth, or that his teeth were affected by any combat event.  

"Periodontal" is defined as "around a tooth."  Stedman's Medical Dictionary 1330 (26th Ed.).  "Gingivitis" is defined as inflammation of the gingiva, which is the tissue surrounding the teeth.  Stedman's at 717.  Gingivitis is, therefore, a periodontal disease.  In accordance with 38 C.F.R. § 3.381, as a matter of law periodontal disease is not a disability for which service connection can be granted for the purpose of VA disability compensation.  

Similarly, extraction of the Veteran's wisdom teeth shortly after entering active service does not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed.Reg. 15,566 (1997).  

In this case, although the service dental records indicate that the Veteran had some generalized bone loss, there is no evidence that he now has any dental problems due to or a result of loss of substance of body of maxilla or mandible.  

Moreover, the Veteran does not contend, and the record does not otherwise show, that he incurred bone loss through any other type of in-service trauma or disease, such as osteomyelitis.  As such, the Board finds that the Veteran does not meet the criteria for compensable (Class I) dental disorder. See 38 C.F.R. §§ 4.150m 17.161(a).  

The Veteran does not have a compensable service-connected dental condition and, so, does not qualify for Class I VA dental outpatient treatment eligibility.  The Veteran did not sustain in-service dental trauma and he was not a prisoner-of-war.  The Veteran's in-service dental treatment alone does not constitute dental trauma for purposes of entitlement to VA outpatient treatment.  Indeed, as a matter of law, treatment for carious teeth and even extractions in service is not tantamount to dental trauma.  38 C.F.R. §§ 3.381, 17.161 (and formerly § 17.123(c)); see also 38 U.S.C.A. § 7104(c); Smith v. West, 11 Vet. App. 134 (1998); VAOPGCPREC 5-97, 62 Fed.Reg. 15,566 (1997).  

Next, in considering whether treatment is warranted under the Class II criteria, the Board notes that, under 38 C.F.R. § 17.161(b)(2), a Veteran having a service-connected noncompensable dental disability shown to have been in existence at time of discharge from active service, which took place before October 1, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition.  However, such one-time treatment is only available only if (1) the Veteran was discharged under conditions other than dishonorable from a period of active military service of not less than 180 days; (2) application for treatment was made within one year after such discharge; and (3) a VA dental examination is completed within 14 months after discharge, unless delayed through no fault of the Veteran.  

In this case, the Veteran's service records confirm that he served for more than 180 days; however, he was discharged in April 2008, which is after the October 1, 1981, deadline.  

The Veteran does not allege that he applied for dental treatment within a year of leaving service and the evidence shows that this was not the case.  Rather, he submitted his initial claim for dental treatment in 2012, several years after he left the military.  

Moreover, there is no evidence that any VA dental examination was completed within 14 months after his discharge. Accordingly, the Board finds that the Veteran does not meet the Class II criteria.  38 C.F.R. § 17.161(b)(2)(i).  

As noted previously, a Veteran may also be entitled to VA outpatient dental treatment if he qualifies under one of the other categories outlined in 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  However, with the exception noted below, the evidence does not demonstrate that the Veteran in this case can avail himself of any of those other categories.  Indeed, he was not a prisoner of war and, thus, does not qualify for dental treatment on a Class II(b) and Class II(c) basis.  See 38 C.F.R. § 17.161(d), (e).  Nor does he meet the criteria for Class IIR (retroactive) eligibility, as there is no indication that he previously applied for and received VA dental treatment.  See 38 C.F.R. § (f).  Moreover, there is no evidence demonstrating that the Veteran has a dental condition that impairs or aggravates a service-connected disability such that treatment may be available under the Class III criteria.  See 38 C.F.R. § 17.161(g).  Nor is he currently a Chapter 31 vocational rehabilitation trainee or receiving, or scheduled to receive, VA care and treatment under the provisions of 38 U.S.A. Chapter r 17.  As such, he also does not meet the criteria for Class V, or VI eligibility for dental treatment.  See 38 C.F.R. § 17.161(h), (i), (j).  

Therefore, the Board finds that the Veteran is not eligible for VA dental treatment, except as noted below.  

Entitlement to Class IV VA dental outpatient treatment

The Veteran was awarded a TDIU rating effective the day after his discharge from active service, i.e., May 1, 2008.  That TDIU rating remained in effect until September 17, 2009, the day before his service-connected disabilities reached a combined 100 percent disability rating.  Despite fluctuations in the evaluations assigned to his service-connected disabilities, his combined disability rating has remained at 100 percent since September 18, 2009.  

The Board notes that the Veteran was informed that if he sought VA dental outpatient treatment he should apply to the Veterans Health Administration (VHA).  Nevertheless, the RO has adjudicated the claim of entitlement to service connection for a dental disability for the purpose of VA outpatient treatment.  Regardless, because he has continuously been in receipt of either a TDIU rating or a combined rating of 100 percent, the Veteran is entitled to Class IV VA outpatient treatment.  38 C.F.R. § 17.161(h).  To this extent only the appeal is granted.  



ORDER

Entitlement to service connection for a dental disorder for VA outpatient treatment purposes is denied.  

Entitlement to Class IV VA dental outpatient treatment is granted.  


REMAND

In September 2012 the Veteran withdrew a claim for SMC A&A/HB.  However, in February 2014 later, he again filed a claim for SMC A&A.  A September 2014 rating decision denied entitlement to automobile and adaptive equipment or adaptive equipment only and also denied SMC based on A&A (but did not address SMC based on housebound status (HB)).  

VA Form 9, Appeal to the Board of Veterans' Appeals, dated in October 2014 was received on November 3, 2014, addressing SMC A&A and "automobile allowance.).  A November 12, 2014, RO letter to the Veteran acknowledged receipt of a notice of disagreement (NOD) with the September 2014 denials of entitlement to automobile and adaptive equipment or adaptive equipment only and SMC based on A&A.  In November 2014 he selected review of his disagreement thru the Decision Review Officer (DRO) process.  However, as yet, no Statement of the Case (SOC) has been issued addressing entitlement to SMC based on A&A or entitlement to automobile and adaptive equipment or adaptive equipment only.  

By filing an NOD, appellate review of these issues has been initiated.  The next step in the appellate process is to issue to the Veteran and the Veteran's representative an SOC.  See 38 C.F.R. § 19.29 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Consequently, these matters must be remanded for the issuance of a SOC.  The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).  

Accordingly, the case is REMANDED for the following action:

The RO must issue to the Veteran and the Veteran's representative an SOC addressing the claims for entitlement to automobile and adaptive equipment or adaptive equipment only, and entitlement to SMC A&A.  

Along with the SOC, the RO must furnish to the Veteran and the Veteran's representative a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford them the applicable time period for perfecting an appeal as to these issues.

The Veteran and the Veteran's representative are hereby reminded that appellate consideration of the matter identified above, i.e., entitlement to automobile and adaptive equipment or adaptive equipment only, and entitlement to SMC A&A, may be obtained only if a timely appeal is perfected.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


